Citation Nr: 1712228	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to specifically include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Jack L. Cox, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and Observer


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge who has since retired. A transcript of the hearing is in the Veteran's file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1. The Veteran has a current PTSD diagnosis.

2. The Veteran's in-service stressor is related to his fear of hostile military activity.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 

The Veteran testified that as a military policeman, while stationed in Germany, he was exposed to stressors such car accidents, plane crashes, and terrorist activity, including a nightclub explosion, by the Baader-Meinhof Gang. See Board Hearing Transcript at 5-8.  The Veteran's DD-214 clearly reflects that the Veteran served in Germany from 1976 to 1978. 

In June 2016, the Veteran was afforded a VA PTSD examination. The examiner diagnosed the Veteran with PTSD, conforming to the DSM-V criteria. The VA examiner attributes the Veteran's extreme exposure to traumatic events, such as collecting human remains, directly to his PTSD.

As noted above, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In this case, the June 2016 VA examiner found that that the Veteran's stressors were related to the Veteran's fear of hostile military or terrorist activity and that the Veteran's stressors are adequate to support a diagnosis of PTSD. The examiner based this conclusion on research confirming the Veterans recollection of terrorist activity in Germany and the Veteran's consistent accounts of his stressors during the appeal period.   
 
The Board finds that the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service and that there is no clear and convincing evidence to the contrary. Accordingly, service connection for an acquired psychiatric disorder to include PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, to specifically include posttraumatic stress disorder (PTSD) is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


